Order entered June 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00409-CR

                      CHRISTOPHER WADE STARLING, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. MB16-34655-J

                                          ORDER
       Before the Court is court reporter Sharyl Zeno’s June 22, 2018 request for an extension of

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed by June 29, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE